


Exhibit 10.15(d)


FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Fourth Amendment to Loan and Security Agreement (“Amendment”) is dated as
of November 22, 2013 by and among CARS ACQUISITION LLC, a Georgia limited
liability company, CAR FINANCIAL SERVICES, INC., a Georgia corporation, CAR
FUNDING II, INC., a Nevada corporation, and CONSUMER AUTO RECEIVABLES SERVICING,
LLC, a Georgia limited liability company, FORTIVA HOLDINGS, LLC, a Georgia
limited liability company, FORTIVA FUNDING, LLC, a Georgia limited liability
company, and FORTIVA CAPITAL, LLC, a Georgia limited liability company
(collectively, the “Borrowers” and each individually is referred to as a
“Borrower”), WELLS FARGO BANK, N.A., successor by merger to Wells Fargo
Preferred Capital, Inc., as agent for Lenders (“Agent”), and the financial
institutions a party hereto as lenders (collectively, the “Lenders” and each is
a “Lender”).


BACKGROUND


A.Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of October 4, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.
B.Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:


1.Amendments.
(a)Definition. The following definition contained in Section 1.1 of the Loan
Agreement is amended and restated as follows:
“Permitted Indebtedness” means (a) borrowings from Agent and Lenders hereunder;
(b) trade indebtedness in the normal and ordinary course of business for value
received; (c) indebtedness and obligations incurred to purchase or lease fixed
or capital assets, (d) the other indebtedness and obligations described on
Schedule II attached hereto and made part hereof, (e) indebtedness in connection
with Bank Products, (f) indebtedness incurred solely to enable a Borrower to
originate Floor Plan Receivables so long as such indebtedness is subject to an
intercreditor agreement in form and substance satisfactory to Agent in its sole
discretion, (g) indebtedness incurred solely to enable a Borrower to originate
Direct Consumer Loans so long as such indebtedness is subject to an
intercreditor agreement in form and substance satisfactory to Agent in its sole
discretion, and (h) other unsecured indebtedness so long as such indebtedness
does not exceed One Hundred Thousand Dollars ($100,000) in the aggregate.
(b)Payments to and Transactions with Affiliates. Section 7.1 of the Loan
Agreement is amended and restated as follows:
Section 7.1    Payments to and Transactions with Affiliates. (a) Make any loan,
advance, extension of credit or payment to any Affiliate except for loans,
advances, extensions of credit made by Borrowers in the ordinary course of
business to Persons described in clause (iv) of the definition of Affiliate or
(b) enter into any other transaction, including, without limitation, the
purchase, sale, lease or exchange of property, or the rendering or any service,
to or with any Affiliate or any equity holder, officer, or employee of any
Borrower except for (u) loans, advances, and extensions of credit permitted
pursuant Section 7.7 of this Agreement; (v) transactions between Borrowers in
the ordinary course of business and pursuant to the reasonable requirements of
the business of such Borrowers and upon terms found by the board of directors of
such Borrowers to be fair and reasonable and no less favorable to such Borrowers
than such Borrowers would obtain in a comparable arms’ length transaction, (w)
payments by CAR Borrowers to Atlanticus for documented allocated overhead costs
in the ordinary course of business and in accordance with historic practice in
amount not to exceed Twenty Five Thousand Dollars ($25,000) per calendar month,
(x) payments by Fortiva Borrowers to Atlanticus for documented allocated
overhead costs in the ordinary course of business and in accordance with
historic practice in amount not to exceed Twenty Five Thousand Dollars ($25,000
per calendar month, (y) Permitted Tax Distributions permitted pursuant to
Section 7.2 of this Agreement and (z)




--------------------------------------------------------------------------------




other transactions with or services rendered to any Affiliate of a Borrower in
the ordinary course of business and pursuant to the reasonable requirements of
the business of such Affiliate and upon terms found by the board of directors of
a Borrower to be fair and reasonable and no less favorable to a Borrower than
such Borrower would obtain in a comparable arms’ length transaction with a
Person not affiliated with or employed by a Borrower; provided, however, that
Borrowers may in any event pay reasonable compensation to any such employee or
officer in the ordinary course of Borrowers’ business consistent and
commensurate with industry custom and practice for the services provided by such
Person.
(c)Investments. Section 7.7 of the Loan Agreement is amended and restated as
follows:
Section 7.7    Investments. Make any investments in any other Person other than
loans, advances and extensions of credit to CAR Financial Services Saipan, Inc.
and CAR Financial Services Guam, Inc. so long as such Persons are wholly owned
direct or indirect Subsidiaries of a Borrower; or enter into any new business
activities or ventures not related to such Borrower’s business existing as of
the date of this Agreement; or create or form any Subsidiary. For the avoidance
of doubt, to the extent that any Borrower provides servicing or management and
administrative services, it shall be entitled to provide such services to
Persons other than Borrowers without prior consent of Agent.
2.Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):
(a)Execution and delivery to Agent by Borrowers and Atlanticus of this
Amendment.
3.Representations and Warranties. Each Borrower represents and warrants to Agent
and Lenders that:
(a)All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.
(b)The execution and delivery by such Borrower of this Amendment, the Note and
each assignment, instrument, document, or agreement executed and delivered in
connection herewith by such Borrower and the performance by such Borrower of the
transactions herein and therein contemplated (i) are and will be within such
Borrower’s powers, (ii) have been authorized by all necessary organizational
action, and (iii) do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of such
Borrower, or constitute a default or result in the creation or imposition of any
security interest in, or lien or encumbrance upon, any assets of such Borrower
(immediately or with the passage of time or with the giving of notice and
passage of time, or both) under any other contract, agreement, indenture or
instrument to which such Borrower is a party or by which such Borrower or its
property is bound with failure to comply resulting in a material adverse change
in the business, operations, property (including the Collateral) or financial
condition of such Borrower.
(c)This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered by such Borrower in connection herewith will be
valid, binding and enforceable against such Borrower in accordance with its
respective terms.
(d)No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.
4.Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
known claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrowers has
any known claims, offsets, defenses or counterclaims arising from any of Agent’s
or any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers jointly and severally promise to pay to the
order of Agent and Lenders the indebtedness evidenced by the Notes according to
the terms thereof.
5.Collateral. As security for the payment of the Obligations and satisfaction by
Borrowers of all covenants and undertakings contained in the Loan Agreement and
the Credit Documents, each Borrower reconfirms the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.




--------------------------------------------------------------------------------




6.Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirms that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $26,000,000, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.
7.Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.
8.Acknowledgment of Atlanticus. By execution of this Amendment, Atlanticus
hereby acknowledges the terms and conditions of this Amendment and Atlanticus
hereby ratifies and confirms that the Atlanticus Agreement continues unchanged
and in full force and effect; provided, however, Atlanticus agrees and
acknowledges that the term “Borrower” in the Atlanticus Agreement includes CAR
Borrowers and Fortiva Borrowers.
9.Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.
10.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.
























[SIGNATURES ON FOLLOWING PAGES]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.


BORROWERS:
CARS ACQUISITION LLC




By:/s/ Jay Putnam                               
Name:Jay Putnam                               
Title:Manager                                      
CAR FINANCIAL SERVICES, INC.




By:/s/ Jay Putnam                              
Name:Jay Putnam                              
Title:Director                                     
CAR FUNDING II, INC.




By:/s/ Jay Putnam                               
Name:Jay Putnam                               
Title:Director                                       
CONSUMER AUTO RECEIVABLES SERVICING, LLC




By:/s/ Jay Putnam                                 
Name:Jay Putnam                                 
Title:Manager                                        
FORTIVA HOLDINGS, LLC




By:/s/Brian Stone                                  
Name:Brian Stone                                 
Title:Manager                                        
FORTIVA FUNDING, LLC




By:/s/Rosalind T. Drakeford                      
Name:Rosalind T. Drakeford                     
Title:Secretary                                        
FORTIVA CAPITAL, LLC




By:/s/Alan Reeves                                   
Name:Alan Reeves                                  
Title:Vice President                                 







--------------------------------------------------------------------------------






Acknowledged:


ATLANTICUS HOLDINGS CORPORATION




By:    /s/William McCamey
Name:    William McCamey
Title:    Treasurer


























AGENT AND LENDER:
WELLS FARGO BANK, N.A.




By:/s/ William M. Laird       
Name:William M. Laird       
Title:SVP                              

















